Citation Nr: 0215295	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  90-22 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a medial meniscectomy of the 
left knee with degenerative joint disease from April 23, 
1987, to September 7, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a medial meniscectomy of the 
left knee from September 8, 1997.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative joint disease of the left 
knee from September 8, 1997.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

  Author  David T. Cherry, Counsel 


INTRODUCTION

The veteran a member of the Kansas Army National Guard from 
November 1976 to August 1982, which included a period of 
active duty for training from December 31, 1976, to March 
31, 1977.  Subsequently he was a member of the Army Reserve 
until April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 1987 rating decision of 
the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO), in which service connection was 
granted for residuals of a medial meniscectomy of the left 
knee with degenerative joint disease, and a 10 percent 
disability rating was assigned, effective April 23, 1987.  
In that rating decision, service connection was denied for 
residuals of a spinal injury, a disorder manifested by 
blurred vision, residuals of ear infections, a heart 
disorder, residuals of a right leg/heel injury, a left wrist 
disability, and residuals of a chest injury.  In a December 
1987 rating decision, a total rating based on individual 
unemployability was denied.  A December 1989 rating decision 
reflects that an earlier effective date of April 8, 1987, 
was assigned for the grant of service connection for the 
left knee disorder.  

In February 1991 and August 1994, the Board remanded the 
case for further development.  The veteran's claims file was 
subsequently transferred to the No. Little Rock, Arkansas, 
VA RO.  

In a July 1998 hearing officer decision, separate ratings 
were granted for residuals of the medial meniscectomy of the 
left knee and degenerative joint disease of the left knee.  
A 20 percent disability rating for residuals of the medial 
meniscectomy and a 10 percent rating for arthritis were 
assigned, both effective September 8, 1997.

In a July 1998 rating decision, the effective date for the 
grant of service connection for residuals of the medial 
meniscectomy of the left knee with degenerative joint 
disease was changed from April 8, 1987, to April 23, 1987.  
The veteran was notified of that determination and given his 
appellate rights.  He did not appeal that determination.  
Therefore, the effective date for the grant of service 
connection for the left knee disorders is April 23, 1987.

In June 1999, the Board denied service connection for 
residuals of a spinal injury, a disorder manifested by 
blurred vision, residuals of ear infections, a heart 
disorder, residuals of a right leg/heel injury, a left wrist 
disability, and residuals of a chest injury.  The Board also 
remanded the issues of increased ratings for residuals of 
medial meniscectomy of the left knee and degenerative joint 
disease of the left knee and the issue of total disability 
rating based individual employability for further 
development.  Although the representative presented written 
argument in September 2002 on the aforementioned issues of 
service connection, those issues are no longer in appellate 
status.  In light of the above, the issues are as stated on 
the title page.


FINDINGS OF FACT

1. VA has met its duty to notify and assist the veteran.

2.  With consideration of any additional functional 
impairment due to left knee pain, weakness, fatigability 
and/or incoordination, the veteran's left knee impairment 
was no more than slight from April 23, 1987, to April 9, 
1989, and even with consideration of painful motion, the 
knee could be flexed to at least 90 degrees and fully 
extended. 

3.  With consideration of any additional functional 
impairment due to left knee pain, weakness, fatigability 
and/or incoordination, the veteran's left knee impairment 
was no more than slight from April 10, 1989, to November 12, 
1989, and the knee could be flexed to 80 degrees and 
extended to 10 degrees.

4.  With consideration of any additional functional 
impairment due to left knee pain, weakness, fatigability 
and/or incoordination, the veteran's left knee impairment 
was no more than slight from November 13, 1989, to September 
7, 1997, and the knee could be flexed to at least 130 
degrees and fully extended.

5.  With consideration of any additional functional 
impairment due to left knee pain, weakness, fatigability 
and/or incoordination, the veteran's left knee impairment 
was no more than moderate since September 8, 1997, and the 
knee could be flexed to at least 120 degrees and fully 
extended.

6.  The veteran's service-connected left knee disabilities, 
residuals of a medial meniscectomy and degenerative joint 
disease, do not present an unusual disability picture, with 
such factors as frequent periods of hospitalization or 
marked interference with employment.

7.  The veteran's service-connected disabilities are: 
Residuals of a medial meniscectomy of the left knee, 
currently evaluated as 20 percent disabling; and 
degenerative joint disease of the left knee, currently 
evaluated as 10 percent disabling.  His combined rating is 
30 percent.

8.  The probative evidence reflects that veteran's service-
connected disabilities, without consideration of his age and 
non-service connected disabilities, do not prevent him from 
engaging in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a medial meniscectomy of the left knee with 
degenerative joint disease from April 23, 1987, to April 9, 
1989, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a medial meniscectomy of the left knee from 
April 10, 1989, to September 7, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.71a, Diagnostic Code 5257 (2001).

3.  The criteria for a separate 10 percent evaluation for 
degenerative joint disease of the left knee from April 10, 
1989, to November 12, 1989, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(2001). 

4.  The criteria for a separate compensable evaluation for 
degenerative joint disease of the left knee from November 
13, 1989, to September 7, 1997, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2001).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a medial meniscectomy of the left knee from 
September 8, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2001).

6.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee from 
September 8, 1997, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2001).

7.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that in June 1977 while on 
active duty for training, the veteran tore the lateral 
collateral ligament in his left knee.  In April 1984 
apparently while in training duty status, he injured his 
left knee again.  He underwent an arthroscopy and 
arthroscopic medial meniscectomy of the left knee on May 1, 
1984, performed by D. King, D.O.  The operative diagnoses 
were a torn medial meniscus and a torn anterior cruciate 
ligament.  

On August 18, 1986, the veteran underwent a Medical Board 
examination.  He reported that he continued to have 
difficulties with his knee following surgery in 1984 to 
include episodes of giving way.  He ambulated with a cane 
and utilized a knee brace for support.  Physical examination 
revealed a full range of motion in the left knee without 
effusion.  Anterior drawer testing was positive, and 
anteromedial and anterolateral instability was present.  He 
had positive pivot shift testing, and the McMurray test was 
negative.  The medial collateral ligament had 1+ laxity; the 
other ligaments were stable.  X-rays revealed spurring of 
the tibial spines with small osteophytes off the medial 
aspect of the medial femoral condyle.  It was indicated that 
the veteran currently ambulated with a cane, had difficulty 
with pain along the medial aspect of the knee, and was 
unable to perform active duty as a result of the knee injury 
and the current ability in that knee.  The diagnoses were 
left knee anterior cruciate insufficiency with rotatory 
instability, status post partial medial meniscectomy and 
chondromalacia of the medial femoral condyle of the left 
knee.  It was determined that the veteran was unfit for 
active duty and was referred to a Physical Evaluation Board 
(PEB) for disposition.  It was recommended that he undergo 
another anterior cruciate reconstruction along with an 
arthroscopy to evaluate any additional tears and the joint 
surfaces and that he continue in a rehabilitation program 
for strengthening the knee.

On September 2, 1986, the veteran underwent a Medical 
Evaluation Board physical examination, which revealed laxity 
of the medial collateral ligament with tenderness medially.  
Anterior cruciate ligament laxity was present, and the 
McMurray test was positive.  The left knee also had a 
painful range of motion.

An October 1986 PEB found that the veteran was unfit for 
retention because of instability of the left knee due to an 
anterior cruciate ligament insufficiency, status post 
partial medial meniscectomy and associated degenerative 
joint disease.  The PEB determined that the knee disorder 
resulted in moderate impairment and recommended that a 20 
percent disability percentage. 

Private medical records reflect that X-rays in April 1986 
showed narrowing of the medial aspect of the joint 
interspace as well as some narrowing of the patellofemoral 
interspace laterally.  The impression was changes compatible 
with early degenerative joint disease.  A left knee 
arthrogram in April 1987 revealed a partial medial 
meniscectomy.  The posterior horn had been almost completely 
excised with a small remnant of the posterior horn 
persisting.  No definite tear of the remaining fragment was 
identified, although the margin at the site of the resection 
was somewhat frayed.  The midzone and anterior horn appeared 
to be intact and without tears.  The lateral meniscus was 
normal in size and configuration, and no tears were seen 
within it.  The anterior and posterior cruciates were 
identified on cross-table lateral views.  The impressions 
were status post-operative partial medial meniscectomy with 
a small remnant of the posterior horn persisting and an 
otherwise unremarkable study.

In a May 22, 1987, statement, J. Jarrott, M.D., indicated 
that he examined the veteran on that day.  The veteran 
reported that his left knee was uncomfortable, that it 
swelled and gave out, and that he had been wearing a brace 
since 1977 and using a cane for ambulation.  Physical 
examination revealed a negative anterior drawer sign and 
Lachman test.  There was slack in the lateral collateral 
ligament, and the knee could be sprung into varus.  The left 
knee had full extension and 120 degrees of flexion.  There 
was no effusion and only minimal crepitation on motion of 
the kneecap.  X-rays revealed narrowing of the medial 
compartment of the knee and no arthritic changes.  It was 
commented that the veteran had a weak left lower extremity 
related to ligamentous changes in the knee and required the 
use of a brace and cane for ambulation, and that ambulation 
would be easier if he lost 100 pounds.

The veteran was afforded a VA examination in June 1987.  He 
reported a history of increasing left knee pain.  Physical 
examination revealed that the veteran had a moderate left 
limp, was wearing a rigid left knee brace, and was 
ambulating with the aid of a cane.  Range of motion of the 
left knee was from zero to 110 degrees with moderate pain.  
McMurray and anterior drawer tests were negative.  Lateral 
stress testing revealed no laxity.  X-rays showed minimal 
degenerative changes with narrowing of the medial aspect of 
the joint space and slight hypertrophic spurring of the 
tibial plateau.  The diagnoses included residuals of left 
medial meniscectomy with minimal degenerative joint disease.

In the August 1987 rating decision granting service 
connection for the left knee disorder, a 10 percent 
disability rating was assigned under Diagnostic Code 5257 
(other impairment of the knee), effective April 23, 1987.

In a September 1987 VA Form 21-8940 (veteran's application 
for increased compensation based on individual 
unemployability), the veteran reported that the last worked 
full-time on April 30, 1986, and became too disabled to work 
on April 1, 1984.  He indicated that except for being an 
Army officer, he had only worked full-time once in the last 
five years, when he worked from March to April 1986 as a 
construction worker.  He claimed that he had tried to find 
employment in early 1987 and noted that he had one year of 
college education.

From January 1987 to February 1988, J.G. Fullen, M.D., 
prepared statements for the veteran's claim for private 
insurance disability benefits noting that the veteran had 
been totally disabled since April 1, 1986, and was totally 
disabled for an indefinite period of time.  Dr. Fullen 
stated that the veteran's only disability was a left knee 
disability. 
 
VA medical records reflect that the veteran's left knee was 
examined on August 8, 1988.  He complained of chronic left 
knee pain.  Physical examination revealed that the range of 
motion in the left knee was from zero to 90 degrees with 
pain.  Anterior drawer test revealed laxity.  The veteran 
was referred for an orthopedic consultation, which he 
underwent on August 22, 1988.  Physical examination showed 
generalized tenderness to palpation and atrophy of the left 
quadriceps.  It was noted that he wore a knee brace.  There 
was no gross instability.  It was noted that he might need 
another arthroscopy of the left knee and, perhaps, an 
anterior cruciate ligament repair.  

In a January 1989 statement for a private disability 
insurance claim, T. B. Copening, M.D., indicated that the 
veteran would be totally disabled for an indefinite period 
of time and that the veteran's disabilities were a head 
injury, multiple injuries to both knees, a seizure disorder, 
and an injury to the left hand.

In a February 1989 statement for a private disability 
insurance claim, R. Hull, D.O., indicated that the veteran 
would be totally disabled for an indefinite period or until 
he underwent corrective knee surgery and rehabilitation.  
Dr. Hull reported that the veteran's disabilities were a 
head injury, multiple injuries to both knees, and a seizure 
disorder and that the veteran had severe subluxation and 
lateral instability. 

VA medical records show that a physical examination in 
February 1989 revealed the veteran wore a brace with metal 
supports in place and used a cane for ambulation.  He limped 
favoring the left leg.  There was a "good" range of motion 
of the left knee with no effusion or instability.  There was 
pain in the medial aspect of the knee.  The assessment was 
chronic left knee injury by history.  X-rays were normal.  

VA medical records show that on April 10, 1989, the veteran 
underwent an orthopedic consultation.  Physical examination 
revealed that the left knee had a range of motion of 10 to 
80 degrees.  There was 2++ medial collateral ligament 
laxity, and Lachman and anterior drawer tests were positive.  
The impression was old left knee injury with laxity in the 
medial collateral and anterior collateral ligaments.  On 
April, 14, 1989, when the veteran asked for a prescription 
for bilateral knee pain the diagnosis was severe knee pain.  
The veteran underwent a left knee arthrogram on April 19, 
1989, which showed no definite tear of the meniscus.  The 
medial compartment of the knee joint was markedly narrowed 
and showed irregularity of the articular surface and 
foreshortening of the medial meniscus.  The findings were 
considered probably to represent degenerative changes.

In May 1989, the veteran was hospitalized at a VA medical 
center for oxycodone intoxication.  He underwent an 
orthopedic consultation.  It was noted that X-rays showed 
osteophytes.  The impression was instability of the left 
knee with post-traumatic arthritis.  During a rehabilitation 
medicine consultation, the assessment was chronic knee pain.

The veteran underwent a VA examination in November 13, 1989.  
He reported using a knee brace and a cane in the right hand 
for ambulation.  Range of motion of the left knee was from 
zero to 140 degrees with no medial or lateral laxity.  The 
Lachman and pivot shift tests were negative.  He had mild 
patellofemoral crepitance.  X-rays of the left knee showed a 
slight narrowing of the medial compartments of the knee 
joint space with prominent inter-tibial spines.  The 
impressions included early left knee degenerative joint 
disease.

In the December 1989 rating decision, service connection was 
granted, effective April 8, 1987, for residuals of 
concussion with headaches and history of seizure disorder 
and left-sided numbness; chondromalacia of the right knee; 
residuals of facial lacerations under the right eye and left 
forehead; and residuals of fractures of the right maxillary 
and frontal sinuses and the left frontal sinus.  A 20 
percent disability rating was assigned for the head 
disorder, and chondromalacia of the right knee was rated as 
10 percent disabling.  The residuals of facial lacerations 
and residuals of sinus fractures were both rated as zero 
percent disabling.

In a February 1990 statement, J. Moore, M.D., reported that 
the veteran could not perform any work due to his current 
physical health and that he had to use leg braces and 
crutches to ambulate, along with the aid of wheelchair.  
Records submitted with Dr. Moore's statement show that the 
veteran underwent a right L4-L5 hemilaminectomy and 
diskectomy in June 1989 and bilateral L4-L5 laminectomies in 
January 1990.  X-rays of the knees taken in June 1989 
revealed minimal bilateral patellofemoral and left medial 
tibiofemoral degenerative changes.  No definite fractures, 
subluxations, or intra-articular bodies were seen.

The veteran underwent a VA orthopedic examination in 
December 1990.  He reported that he needed a left knee 
anterior cruciate ligament reconstruction and had been 
informed that there was a tear in the meniscus of the right 
knee.  It was noted that he used a cane in his right hand 
due to right knee pain.  Physical examination of the left 
knee revealed evidence of anterior cruciate ligament 
deficiency.  X-rays of the left knee were normal.  The 
impressions included left knee anterior cruciate ligament 
insufficiency.

The veteran was afforded a VA general medical examination in 
January 1991 which revealed left knee flexion to 130 degrees 
and no swelling.  There was an audible pop and crepitus in 
the lateral aspect of the left knee, which caused pain.  The 
knee was lax laterally.  The diagnoses included status post 
meniscectomy of the left knee with residuals.

In January 1991, the veteran also underwent a VA social and 
industrial survey.  He reported that he had been unemployed 
since his discharge from the Army in February 1989, and had 
recently completed a drug and alcohol treatment program.  
The VA social worker noted that the veteran could be 
considered severely impaired, both industrially and 
socially, due to his physical disabilities and addiction 
problems.

A report of an October 1992 private consultation regarding 
the veteran's seizures reflects that the veteran was a 
graduate student in biomechanical engineering.

In December 1993, the veteran underwent a private physical 
examination for Social Security disability purposes and was 
noted to have four years of college education.  He reported 
wearing a brace and using a cane for ambulation.  Physical 
examination revealed left knee motion from zero to 130 
degrees and knee pain.  There was 4/5 strength in the left 
lower extremity.  No effusion was noted.  The examining 
physician observed the following: An assistive device was 
used; the veteran had mild difficulty getting on and off the 
examining table; there was moderate difficulty with heel-
and-toe walking; there was severe difficulty squatting and 
arising from the sitting position; and there was severe 
difficulty hopping.  Gait favored the left side, station was 
stable, and there was moderate-to-severe difficulty with 
orthopedic maneuvers.  X-rays showed mild medial articular 
narrowing with slight marginal sclerosis along opposing 
surfaces.

The veteran was afforded a VA examination in February 1996.  
He reported that since 1985, his left knee had gradually 
worsened and required the use of anti-inflammatory 
medications.  He indicated that for the past several years, 
he had been walking with a cane and wearing a Lenox Hill 
brace.  He denied any surgeries since the initial medial 
meniscectomy.  He complained of a constant, nagging pain, 
which was throbbing, dull and aching in nature, and reported 
that twisting or turning his knee sharply caused a sharp 
pain and swelling for a few days.  He felt that his joint 
was unstable and claimed that it frequently gave way.  He 
avoided strenuous activities and stated that using stairs 
was the worst kind of activity for his knee.

Physical examination revealed that the veteran limped on the 
left leg with heel-and-toe walking.  He could squat and 
arise.  There was no swelling, deformity, tenderness, 
redness, heat, effusion, dislocation or subluxation.  Range 
of motion was from zero to 135 degrees.  Muscle strength in 
the left lower extremity was 4/5 as compared to 5/5 in the 
right one.  There were no sensory deficits.  There was mild 
lateral instability.  X-rays revealed mild degenerative 
arthritic changes.  The diagnoses were status-post 
arthroscopic surgery for a tear of the medial meniscus of 
the left knee and degenerative joint disease of the left 
knee.

The veteran underwent a VA examination on September 8, 1997.  
The examiner indicated that the claims file had been 
reviewed.  The veteran reported that he did not work and 
that he used a cane.  He was wearing a sleeve brace on the 
left knee with an opening for the patella area.  He stated 
that without a brace, his knee would be unstable and cause 
him to fall.  He was noted to walk with a cane and a stiff-
legged or protected gait on the left.  There was atrophy of 
the quadriceps mechanism on the left side and a visible and 
palpable decrease in size of the vastus medialis component 
of the left knee.  The knee examination was difficult to 
perform because of pain in the back from movement of the 
knee into various positions.  There was no left knee 
effusion.  The veteran assumed the supine position with 
great difficulty.  The knee was completely extended and 
could be flexed to 130 degrees, at which point he complained 
of back pain and movement was stopped.  The right knee was 
examined and the right anterior cruciate ligament was more 
lax than the left.  X-rays of the left knee were taken and 
interpreted as normal by the radiologist.  The clinical 
examiner indicated that X-rays revealed a slight narrowing 
of the medial joint compartment.  The impression was early 
degenerative disease of the medial joint compartment of the 
left knee.  

The veteran had a hearing officer hearing in April 1998.  He 
testified that left knee had intermittent swelling and 
popped and cracked.  He also stated that he did not work and 
was unable to do manual labor because of his back, left 
shoulder and left knee.  He said that he could not even 
tolerate prolonged sitting in an upright position and 
claimed he had fallen several times due to his left knee.  
Transcript.

In the July 1998 hearing officer's decision, a 20 percent 
rating was assigned for residuals of the medial meniscectomy 
under Diagnostic Code 5257 and a 10 percent rating was 
assigned for arthritis under Diagnostic Code 5010, both 
effective September 8, 1997.

In the July 1998 rating decision, service connection was 
severed, effective October 1, 1998, for the following 
disorders: Residuals of concussion with headaches and 
history of seizure disorder and left-sided numbness; 
chondromalacia of the right knee; residuals of facial 
lacerations under the right eye and left forehead; and 
residuals of a fracture of the right maxillary and frontal 
sinuses and the left frontal sinus.  The basis of the 
severance of service connection was that the veteran had not 
been on active duty for training or inactive duty training 
at the time of the claimed injuries resulting in those 
disabilities.  The veteran was notified of that 
determination, given his appellate rights and did not appeal 
that determination.

Social Security Administration (SSA) records were received 
on or after July 1999 include January 1989 treatment notes 
from Dr. King., who noted that the veteran was wearing a 
left knee brace.  Physical examination demonstrated marked 
anterior instability in the left knee, no significant 
effusion, and some boggy synovitis.  Range of knee motion 
was full.  The impression was chronic instability of the 
left knee with probable arthritic changes.  Dr. King also 
described the instability as being significant.  

SSA records also contain a May 1989 statement from J. 
Stevens, M.D., indicating that she had intermittently 
treated the veteran for emergency relief of knee pain.  Dr. 
Stevens noted that she was not an orthopedic specialist and 
was not really qualified to judge the veteran's capacities.  
Dr. Stevens reported that the veteran definitely had 
instability in the knee and frequently wore a brace for 
stability, that he was unable to stand for any length of 
time, and that his ability to carry, lift and handle objects 
was greatly impaired.  Dr. Stevens also indicated that the 
veteran had severe headaches and personality changes 
secondary to a head injury, which made occupational and 
social adjustments difficult.

SSA records also reflect that in July 1994 it was determined 
that the veteran continued to be disabled for purposes of 
receiving Social Security disability benefits.  His primary 
and secondary diagnoses were left knee instability and a 
seizure disorder, respectively.  In February 1998, it was 
again determined that he continued to be disabled for 
purposes of receiving Social Security disability benefits.  
His primary diagnosis was a disorder of the back; no 
secondary diagnosis was listed.

The veteran was afforded a VA examination in October 1999.  
The examiner indicated that the claims file had been 
reviewed.  The veteran complained of intense pain in the 
left knee, which he described as being eight or nine on a 
scale of ten, particularly after a twisting motion.  In the 
past year he reportedly had had continuous pain along the 
inner aspect of the knee.  He said that he had episodes of 
swelling that did not require aspiration.  He indicated that 
between twisting episodes, there had been a dull aching pain 
in the knee.  He denied any history of locking.  As for 
daily activities, he reported that he was relatively 
inactive, spending his time reading, watching television and 
doing small woodworking projects.

Physical examination revealed that the veteran walked with a 
stiff-leg protective-type gait on the left.  He had been 
wearing a sleeve-type knee brace and used a cane to protect 
the left knee.  While disrobing, he complained of back and 
left knee pain with audible forceful exhalations and some 
groaning.  Physical examination of the left knee revealed no 
effusion or increased heat in the sitting position.  Range 
of motion was from zero to 120 degrees in the left knee and 
zero to 130 degrees in the right.  The left cruciate system 
had less laxity than the right.  In slight flexion, there 
was some laxity of the collateral system, bilaterally, but 
the knees could be stabilized in complete extension.  He 
complained bitterly of pain during that testing, reportedly 
present in the back and left knee.  Circumference 
measurements showed that the right thigh was 1/2 inch larger 
than the left thigh.  The mass of the left vastus medialis 
was smaller than the right, and at the height of this 
structure, the left side was 1/2 inch smaller than the right 
side.  X-rays revealed degenerative changes.  The impression 
was degenerative arthritis of the left knee.   

The examiner indicated that the range of motion of the left 
knee represented the veteran's active range of motion, which 
could not be increased due to pain.  The examiner noted that 
laxity of the left knee was not demonstrated during 
examination.  As to any functional limitations of the left 
knee, it was noted that the veteran manifested pain on 
movement of the left knee joint by forceful exhalations and 
audible expressions of pain such as groaning.  Muscular 
atrophy was present to a moderate degree, particularly in 
the vastus medialis component of the quadriceps femoris, and 
was attributed to the left knee surgery.  It was indicated 
that the left knee did not regain strength during the 
rehabilitative phase of surgical treatment.  There were no 
changes in the condition of skin indicative of disuse due to 
the service-connected left knee disorder.  The veteran's 
pain or reaction to pain had likely interfered with the 
capability of rehabilitating the strength of the vastus 
medialis or quadriceps, which resulted in weakness of the 
knee and, subsequently, a painful knee secondary to easy 
collapsibility.  The examiner indicated that the objective 
findings could account for pain in the left knee.  

As to employability, when considering the veteran's left 
knee alone, the examiner indicated that the veteran could 
possibly do sedentary and nonstrenuous employment with 
specialized training or if he had capabilities not affected 
by this type of occupational restriction.  The examiner 
noted that the left knee would not be capable of sustaining 
prolonged weightbearing, prolonged standing, deep knee 
flexion, repetitive flexion and extension, heavy lifting, or 
walking a long distance, particularly over irregular ground.

A VA MRI scan of the left knee in February 2000 revealed was 
interpreted as showing a chronic tear of the anterior 
cruciate ligament, a medial meniscectomy with severe 
chondromalacia and degenerative changes of the medial 
compartment, chondromalacia of the lateral patellofemoral 
compartment, and moderate-sized joint effusion. 

Legal Criteria

Disability Rating for Left Knee Disorder

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In determining the disability evaluation, 
the VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

Where entitlement to compensation has already been 
established, and an increase in disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the rule of Francisco is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, when an appeal is taken from an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, through atrophy, for example.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.  The United States Court 
of Appeals for Veterans Claims ("Court"), has held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are 
additionally disabling must be considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

For limitation of motion of the leg, a zero percent rating 
is warranted for either limitation of flexion to 60 degrees 
or for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent evaluation.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The normal 
range of motion for a knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent rating, while 
a 30 percent evaluation requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Diagnostic Code 5258 provides that a 20 percent rating is 
warranted for a dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint.  
Diagnostic Code 5259 provides that a 10 percent rating is 
warranted for symptomatic residuals of the removal of a 
semilunar cartilage.

Two VA General Counsel opinions are applicable.  In 
VAOPGPREC 23-97, the VA General Counsel stated that, when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of motion in the knee that at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  Nevertheless, the VA General Counsel stated 
that, if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, then there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  38 C.F.R. § 4.59.  In another 
opinion, the VA General Counsel held that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(Aug. 14, 1998).  The VA General Counsel also stated that 
the functional loss due to pain is to be rated at the same 
level as the functional loss where motion is impeded.  Id. 
at comments para. 4.  The VA General Counsel noted that 
under 38 C.F.R. § 4.59, painful motion is considered limited 
motion even though a range of motion is possible beyond the 
point where pain sets in.  Id. 

Total Disability Rating Based on Individual Unemployability

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2001).  
If the total rating is based on a disability or combination 
of disabilities for which the rating schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341 (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
If there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For purposes of a total rating based on individual 
unemployability, the following will be considered one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) disabilities from a 
common etiology or single accident; (3) disabilities 
affecting a single body system such as the respiratory 
system; (4) multiple injuries incurred in action; or (5) 
multiple injuries incurred as prisoner of war.  The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where 
the percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a) (2001).

Substantially gainful employment suggests a living wage.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore 
v. Derwinski, 1 Vet. App. 356, 358-59 (1991).  

Marginal employment generally shall be deemed to exist when 
a veteran's earned annual income does not exceed the amount 
established by the United States Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist on 
facts found basis (including but not limited to employment 
in a protected environment such as a family business or 
sheltered workshop) when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a) (2001).   Employment that 
is more than marginal may be considered to be substantially 
gainful employment.  Faust v. West, 13 Vet. App. 342, 355 
(2000).  

A person's abilities and employment history must be 
considered in determining whether a person is capable of 
engaging in a substantially gainful occupation.  Id.

Age cannot be considered as a factor in evaluating a 
service-connected disability.  Unemployability associated 
with advancing age or intercurrent disability cannot be used 
as a basis for a total disability rating.  38 C.F.R. § 4.19.

The question in a total rating case based upon individual 
unemployability due to service-connected disabilities is 
whether the veteran is capable of performing the physical 
and mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  
38 C.F.R. § 4.16(b).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000, which eliminates the concept of a well-grounded claim 
and redefines the obligations of VA with respect to the duty 
to notify and assist a claimant.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA of 2000.  See 66 Fed. Reg. at 45,630-
32 (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The regulations pertaining 
to this claim merely implement the VCAA of 2000 and do not 
provide any rights other than those provided by the VCAA of 
2000.  See 66 Fed. Reg. at 45,629.

Although the RO did not specifically review the veteran's 
claim under the VCAA and the new regulations, the 
requirements of the VCAA have been satisfied.  As explained 
below, VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified him 
and his representative of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  Thus, VA's duties have been fulfilled and the 
Board may proceed to 
decide the claim without prejudice to the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 
1992).

Through letters, the December 1987 statement of the case, 
and the supplemental statements of the case, VA has informed 
the veteran of the information and medical and lay evidence 
that was necessary to substantiate his claims, and his 
responsibility for providing information and evidence.  In 
particular, the veteran was asked in a letter dated in March 
1991 to submit or authorize the release of private medical 
records regarding treatment of the left knee.  In letters 
dated in August 1994 and June 1996, the veteran was asked to 
submit or authorize the release of the records regarding 
private insurance disability claims.  Additionally, the RO 
asked the veteran in a July 1999 letter to identity medical 
records pertaining to his left knee disorder and offered to 
obtain these records on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran did not 
respond to any of those requests.  Therefore, the veteran 
and his representative have been notified of the information 
and evidence needed to substantiate this claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
As for the hearing officer's duty to assist, for the same 
reasons as noted above with regard to the VCAA of 2000, the 
hearing officer's duty under 38 C.F.R. § 3.103(c)(2) has 
been satisfied.  See Stuckey v. West, 13 Vet. App. 163 
(1999); Costantino v. West, 12 Vet. App. 517 (1999).

Copies of the veteran's VA examinations are in the claims 
file.  The RO obtained his military medical records, VA 
medical records, and SSA records.  The veteran has submitted 
some private medical records.  As noted above, VA asked the 
veteran several times for more information about other 
relevant records, to include private medical records, but he 
did not respond to those requests.  In light of the above, 
VA has fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. at 45,630-32 
(to be codified as amended at 38 C.F.R § 3.159).  

VA has also satisfied the duty to assist by providing 
medical examinations and opinions regarding interference in 
employment.  See 66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)).  Furthermore, the RO 
complied with the directives of the remands.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Schedular Ratings for the Left Knee Disorders

For the period from April 23, 1987, to September 7, 1997, 
the veteran's left knee disorder was rated as 10 percent 
disabling under Diagnostic Code 5257, a diagnostic code not 
predicated on loss of range of motion.  During this period, 
there were inconsistent findings in regard to instability of 
the left knee, including findings of no instability.  On the 
June 1987 VA examination, McMurray and anterior drawer tests 
were negative and no laxity was found.  Although an August 
1988 VA examination for treatment purposes was noted to show 
laxity, no gross instability was found on a VA orthopedic 
consultation later that month.  Of interest is a February 
1989 attending physician's statement signed by Dr. Hull, in 
which it was reported that the veteran had severe knee 
subluxation and lateral instability.  However, that 
information is written in what clearly appears to be the 
veteran's handwriting and thus is of virtually no probative 
value.  It is also noted that in January 1989 Dr. King 
reported that the veteran had "marked" anterior 
instability, yet a February 1989 VA examination revealed no 
instability.  

VA and private medical documents from April and May 1989 
show some evidence of left knee instability, although in May 
1989 VA rehabilitative medicine personnel found the arcuate 
popliteal ligament and the lateral and medial collateral 
ligaments to be intact, and on the November 1989 VA 
examination, there was no medial or lateral laxity and the 
Lachman and pivot shift tests were negative.  Left knee 
anterior cruciate ligament insufficiency was noted on the 
December 1990 VA orthopedic examination, as was lateral 
laxity on the January 1991 general medical examination.  
However, by the time of the February 1996 VA examination, 
there was no subluxation and only mild lateral instability.

The evidence that is credible, competent and probative shows 
only the 
intermittent presence of instability during the period from 
April 23, 1987, to September 7, 1997, with the February 1996 
VA examination showing no subluxation and only mild 
instability.  Thus, it is concluded that the preponderance 
of such evidence shows no more than slight knee impairment 
due to recurrent subluxation or lateral instability from 
April 23, 1987, to September 7, 1997, thereby warranting no 
more than a 10 percent rating under Diagnostic Code 5257 for 
that period.

As for a higher rating under Diagnostic Code 5258 
(dislocated semilunar cartilage), the veteran has been 
wearing a knee brace and complaining of pain and his left 
knee giving way.  However, for a 20 percent rating under 
Code 5258, the semilunar cartilege must be dislocated, with 
frequent episodes of ``locking,'' pain, and effusion into 
the joint.  Effusion has not been found during the multiple 
private and VA examinations and the evidence clearly does 
not reflect frequent episodes of locking.  In fact, at the 
November 1999 VA examination, the veteran denied a history 
of locking.  Since there is no probative evidence of 
frequent episodes of locking and effusion into the joint, a 
higher rating under Diagnostic Code 5258 is not warranted.

During the pendency of this appeal, the VA General Counsel 
issued VAOPGCPREC 23-97, which authorizes a separate rating 
for arthritis of the knee.  and VAOPGCPREC 9-98, which 
authorizes a separate rating for arthritis of the knee based 
on painful motion.  These VA General Counsel opinions are 
applicable for the entire period of the appeal because they 
are interpretations of the law and not a liberalizing VA 
issue.  See 38 U.S.C.A. § 5110(g) (West 1991); DeSousa v. 
Gober, 10 Vet. App. 461 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Therefore, the next matter is whether 
a higher rating for residuals of the medial meniscectomy 
with arthritis is warranted for the period from April 23, 
1987, to September 7, 1997, on the basis of limitation of 
motion of the left knee. 

On an April 10, 1989, VA orthopedic consultation, range of 
motion of the left knee was from 10 to 80 degrees.  That was 
the only time from April 23, 1987, to September 7, 1997, 
that limitation of motion warranting a compensable rating 
(under Diagnostic Code 5261) was shown.  The other range of 
motion tests revealed limitation of motion that did not even 
warrant a zero percent rating under either Diagnostic Code 
5260 or 5261.  VA and private examinations in 1989, 1993 and 
1996 revealed full left knee extension and flexion limited 
to 130 degrees, at worst.  Thus, even with consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, the evidence does not show 
entitlement to a higher rating for the veteran's left knee 
disorder for the period from April 23, 1987, to September 7, 
1997, based on limitation of motion. 

As for a separate rating for arthritis for the period from 
April 23, 1987, to April 9, 1989, there was no limitation of 
motion warranting a zero percent rating under Diagnostic 
Code 5260 or 5261, so a separate rating for degenerative 
joint disease of the left knee pursuant to VAOPGCPREC 23-97 
was not warranted.  In regard to painful motion, there 
reportedly was pain on motion in September 1986, June 1987 
and August 1988.  However, even with pain, flexion was only 
limited to 110 degrees and 90 degrees in June 1987 and 
August 1988, respectively.  Thus, even with consideration of 
painful motion, the Board finds that functional loss due to 
painful motion of the left knee was not of a level as 
contemplated by a zero percent rating under Diagnostic Codes 
5260 and 5261 and that the functional loss due to pain on 
motion does not result in an additional disability for which 
a separate rating for arthritis could be assigned.  See 
VAOPGCPREC 9-98 at comments para. 4; VAOPGCPREC 23-97 at 
comments para. 5.  Therefore, a separate rating for 
degenerative joint disease of the left knee from April 23, 
1987, to April 9, 1989, is not warranted.

On April 10, 1989, the range of motion of the left knee was 
from 10 to 80 degrees.  As noted above, this limitation of 
motion warrants a 10 percent rating under Diagnostic Code 
5261.  Accordingly, a separate compensable rating for 
degenerative joint disease of the left knee starting on 
April 10, 1989, is warranted. Inasmuch as extension on April 
10, 1989, was not limited to 15 degrees, even with 
consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, an 
evaluation in excess of 10 percent for arthritis of the left 
knee is not warranted.  

On November 13, 1989, the left knee had a full range of 
motion and there is no indication that such motion was 
painful.  On a January 1991 VA examination, flexion was 
limited to 130 degrees but there was no swelling and no 
indication of pain on motion.  Although the December 1993 
private examination report reflects flexion limited to 130 
degrees and that the left knee was painful, the doctor did 
not relate that there was pain on motion.  Additionally, on 
the February 1996 VA examination, flexion was to 135 degrees 
(virtually normal) and there is no indication that such 
motion was painful.  Accordingly, from November 13, 1989, to 
September 7, 1997, there was no additional disability on the 
basis of limitation of motion or painful motion that would 
warrant a separate rating for arthritis of the left knee.  
See VAOPGCPREC 9-98 at comments para. 4; VAOPGCPREC 23-97 at 
comments para. 5.  Thus, a separate 10 percent evaluation 
for degenerative joint disease of the left knee is warranted 
only from April 10, 1989, to November 12, 1989.

Since September 8, 1997, the residuals of the medial 
meniscectomy of the left knee have been rated as 20 percent 
disabling under Diagnostic Code 5257.  On the September 8, 
1997, VA examination, the right anterior cruciate ligament 
was more lax than the left.  On the October 1999 VA 
examination, the left cruciate system had less laxity than 
the right.  In slight flexion, there was some laxity of the 
collateral system, bilaterally, but the knees could be 
stabilized in complete extension.  In light of the above, 
the examiner concluded that he could not demonstrate laxity 
of the left knee during examination.  Accordingly, the 
preponderance of the competent and probative evidence shows 
no more than moderate knee impairment from September 8, 
1997, thereby warranting no more than a 20 percent rating 
under Diagnostic Code 5257.

The next question is whether a higher rating is warranted 
from September 8, 1997, for the residuals of the medial 
meniscectomy on the basis of limitation of motion in the 
left knee.  On September 8, 1997, range of motion in the 
left knee was zero to 130 degrees, at which point the 
veteran complained of back pain and movement was stopped.  
On the November 1999 VA examination, extension was full and 
flexion was limited to 120 degrees with pain on movement.  
The examiner indicated that that the left knee would not be 
capable of sustaining prolonged weightbearing, prolonged 
standing, deep knee flexion, repetitive flexion and 
extension, heavy lifting, or walking a long distance, 
particularly over irregular ground.  Despite those findings, 
this limitation of flexion does not even warrant a zero 
percent rating under Diagnostic Code 5260.  Therefore, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59, the 
evidence does not show entitlement to a higher rating based 
on limitation of motion for the residuals of the medial 
meniscectomy for the period since September 7, 1997.

For the same reasons, even with consideration of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, the evidence does not show 
entitlement to a rating in excess of 10 percent for 
arthritis based on limitation of motion for the period since 
September 7, 1997.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran; however, the 
Board finds no basis upon which to assign a higher 
disability evaluation for the veteran's left knee disorders.  
In particular, Diagnostic Code 5259 (symptomatic residuals 
of the removal of a semilunar cartilage), which has a 
maximum schedular rating of only 10 percent, is not 
applicable to the issues of increased ratings because the 
private and VA arthrograms reveal that there was not a 
complete removal of the medial meniscus.

Extraschedular Consideration

Under 38 C.F.R. § 3.321(b)(1) it is provided that, in 
exceptional circumstances where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  Ratings shall be based, as far as practicable, 
upon the average impairment of earning capacity.  To accord 
justice to the exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be awarded.  The governing norm in these 
cases is the following: a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

It should be noted at the outset that since the veteran 
filed his claim in 1987, he has reportedly completed a four-
year college program and attended graduate school in 
biomechanical engineering.  With regard to factors that 
would present an unusual disability picture, it is neither 
claimed nor shown that his left knee disorders have resulted 
in frequent periods of hospitalization, and although surgery 
has been recommended, the veteran has not had any left knee 
surgery since the medial meniscectomy in 1984.  

In various statements regarding private disability insurance 
claims, Drs. Fullen, Hull and Copening claimed that the 
veteran was totally disabled.  To the extent that the 
veteran has filled out any parts of insurance or other forms 
that should have been completed by a physician, such 
information is not credible or competent.  While Dr. Fullen 
indicated that the only disability was a left knee 
disability, the other doctors reported that the veteran had 
other disabilities as is unequivocally shown by the evidence 
of record.  Such additional disabilities are multiple and 
include residuals of a head injury and facial trauma, a 
right knee disability, a left hand disability, a back 
disorder and a seizure disorder.  The veteran has not 
provided any information from private insurance companies to 
show the basis for payment of any disability insurance 
claims or, for that matter, that such claims were even paid. 

In regard to Dr. Moore's February 1990 statement indicating 
that the veteran could not perform any work due to his 
current physical health, that statement was prepared 
subsequent to the veteran undergoing back surgeries in June 
1989 and January 1990.  Additionally, the July 1994 Social 
Security determination reflects that the veteran's 
disabilities were left knee instability and a nonservice-
connected seizure disorder.  Thus, his left knee disorder 
was not the only basis for the veteran continuing to receive 
Social Security disability benefits.  It is also noted that 
the February 1998 SSA determination does not reflect that 
the veteran's left knee disability was either a primary or 
secondary diagnosis.  

There is other medical evidence regarding showing that other 
disabilities have contributed to his employed status.  On 
January 1991 VA social and industrial survey, a VA social 
worker mentioned physical disabilities and addiction 
problems as impacting the veteran's ability to work and his 
physical disabilities were reported to include a back and 
shoulder disorders and a seizure disorder.  Furthermore, Dr. 
Stevens in her May 1989 statement indicated that the veteran 
had severe headaches and personality changes secondary to a 
head injury, which made occupational and social adjustments 
difficult.

Most importantly, the October 1999 VA examiner addressed the 
industrial impairment caused by the left knee disorders 
alone, indicating that the veteran could do sedentary and 
nonstrenuous employment.  In light of his high level of 
education, along with his professional experience as a 
reserve officer and former commanding officer of a reserve 
detachment, any inability to perform manual labor or other 
work that would place demands on his left knee does not 
constitute "marked intereference" with employment.  In 
that regard, the Board places the most weight on October 
1999 VA examiner's opinion in determining whether the left 
knee disorders cause a marked interference with employment.  
The veteran's employment difficulties stemming from his 
having been assaulted and other alleged traumas are not 
relevant to consideration of the rating for his right knee.  

In sum, the credible and probative evidence of record does 
not show that the veteran's left knee disability creates an 
unusual disability picture warranting an extraschedular 
rating.





Total Disability Rating Based on Individual Unemployability

The veteran's service-connected disabilities are: Residuals 
of a medial meniscectomy of the left knee, currently 
evaluated as 20 percent disabling; and degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.  As noted before, in the July 1998 rating 
decision, service connection was severed, effective October 
1, 1998, for the following disorders: Residuals of 
concussion with headaches and history of seizure disorder 
and left-sided numbness; chondromalacia of the right knee; 
residuals of facial lacerations under the right eye and left 
forehead; and residuals of a fracture of the right maxillary 
and frontal sinuses and the left frontal sinus.  Although 
the veteran had alleged that he had sustained multiple 
injuries on various occasions while he was in a military 
duty status, that was erroneous and, accordingly, service 
connection was severed.   

None of his service-connected disabilities is 100 percent 
disabling.  Under 38 C.F.R. § 4.16(a), the residuals of a 
medial meniscectomy of the left knee and the degenerative 
joint disease of the left knee are considered one disability 
because they are disabilities of the lower extremity.  Their 
combined rating is 30 percent disabling.  Thus, the veteran 
does not have at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).

Therefore, the remaining question is whether the veteran is 
unemployable by reason of his service-connected disabilities 
even though he fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).  In this regard, a person's 
abilities and employment history must be considered in 
determining whether a person is capable of engaging in a 
substantially gainful occupation.  Faust, 13 Vet. App. at 
355.  

The veteran has indicated that he completed four years of 
college and attended graduate school in biomechanical 
engineering.  The evidence shows that in addition to his 
left knee disorders, he has multiple nonservice-connected 
disabilities that include low back and left shoulder 
disorders, a seizure disorder and a headache disorder, all 
of which have contributed to his current unemployability.  
The medical evidence discussed above does not show that the 
left knee disorders, when considered alone, prevent the 
veteran from working.  He is a college graduate and has 
attended graduate school, was a commissioned officer in the 
Army Reserve and was the commanding officer of a reserve 
detachment, all of which are positive factors in pursuing 
employment that is sedentary and relies more on education 
and intellectual achievements than brawn.  The Board gives 
particular weight to the opinion of the November 1999 VA 
examiner as to the veteran's ability to perform sedentary 
and nonstrenuous employment.  Although the veteran has 
received SSA disability benefits they have not been based 
solely on his left knee disability and the SSA's 
determination is relevant to, but not controlling on, the 
question of whether a veteran is unemployable due to 
service-connected disability.  See Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992). 

In light of the above, the Board concludes that the 
preponderance of the credible and probative evidence is 
against a finding that the veteran is unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities.  Accordingly, TDIU on an 
extra-schedular basis is not warranted.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a medial meniscectomy of the left knee with degenerative 
joint disease from April 23, 1987, to April 9, 1989, is 
denied.

A separate initial 10 percent evaluation for degenerative 
joint disease of the left knee from April 10, 1989, to 
November 12, 1989, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial evaluation in excess of 10 percent for residuals 
of a medial meniscectomy of the left knee with degenerative 
joint disease from November 13, 1989, to September 7, 1997, 
is denied.

An initial evaluation in excess of 20 percent for residuals 
of a medial meniscectomy of the left knee from September 8, 
1997, is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the left knee from September 
8, 1997, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

